Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5 are all the claims pending in the application. 
Claim 6 is cancelled.
Claims 1 and 3 are amended.
Claims 1-5 are rejected.
The following is a Final Office Action in response to amendments and remarks filed December 10, 2021.

Response to Arguments
Regarding the 101 rejections, the rejections are maintained for the following reasons.  First, under Step 2A Prong 1, Applicant asserts the claims do not recite an abstract idea because sending information to applicants indicating whether or not they were selected for a job is not an abstract idea.  Examiner respectfully does not find this assertion persuasive because Applicant does not explain how or why communicating with job applicants is not business relations.  Examiner finds communicating with applicants is a part of business relations or marketing or sales activities or behaviors.  That is, communicating with applicants is a part of business relations because the communication establishes the business relationship (i.e. a hiring offer or rejection) and communicating with applicants is a part of marketing or sales activities or behaviors because the hiring entity is marketing their open positions.  Thus communicating with applicants as claimed falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.
Second, Applicant asserts the step of tracking applicants who have and have not been accepted for the job integrates the abstract idea into a practical application because this is something no one else has ever done.  Examiner respectfully does not find this assertion persuasive for two reasons.  First, Examiner respectfully does not find this assertion persuasive because tracking applicants as claimed is only mere data gathering, see MPEP 2106.05(g) and no more than mere instructions to apply the exception, see MPEP 2106.05(f).  That is, tracking accepted applicants and applicants who were not selected for the job encompasses mere data gathering because the scope of this limitation encompasses gathering data from social networks (e.g. hiring and recruiting networks).  Gathering data from social networks would encompass both accepted applicants and applicants who were not selected (i.e. anyone who has a profile in the social network).  Further, tracking accepted applicants and applicants who were not selected for the job does not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of sending and receiving data (i.e. sending and receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Tracking accepted applicants and applicants who were not selected encompasses generic computer functions of sending and receiving data because the scope of this limitation encompasses sending and receiving further communications (e.g. inviting the candidates to apply later when new positions are available).
Second, Examiner respectfully does not find this assertion persuasive because the scope of the term "applicants" includes employees who are applying for an internal position (e.g. a promotion).  Tracking employees who have been offered a promotion and employees who were rejected for the promotion would be within the scope of this limitation and would encompass routine business operations (e.g. tracking timesheets for employees who have been offered a promotion and employees 
The 101 rejections are maintained, please see below for the complete rejections of the claims as amended. 

Regarding the 102 rejections, Applicant asserts Ruffolo does not teach tracking applicant who were not accepted as claimed.  Examiner agrees withdraws the rejection.  Please see below for the new rejections of the claims as amended.
Regarding the 103 rejections, Applicant Zoia does not teach monitoring online social networks as claimed in claim 5 because email is not within the scope of an online social network.  Examiner respectfully does not find this assertion persuasive because the definition of a social network includes an online service or site through which people create and maintain interpersonal relationships.  Email fulfils this definition because email is an online service or site that allows people to create and maintain interpersonal relationships.  Thus receiving an indication a link in an email was selected, e.g. as taught by Zoia Fig. 4, is within the scope of monitoring an online network because receiving the indication requires monitoring the email to determine the link was selected.  Accordingly the rejection is maintained, please see below or the complete rejections of the claims as amended.
In response to arguments in reference to any other depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the other dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Please note, claim 3 was rejected under 112(b) and no assertions were made regarding the rejection.  The rejection is withdrawn in light of the amendments to the claim.

Claim Objections
Claim 3 is objected to because of the following informalities: claim 3 has been amended but the amendments do not comply with CFR 1.121 because claim 3 has been amended to include the term "and" but the term is not underlined.  Applicant is reminded of the formatting requirements for amendments, see MPEP 714.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-5 are directed to a process.  Therefore, we proceed to Step 2.
 
Independent Claim
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible 
Claim 1 recites an abstract idea in the limitation (emphasized):
…using a computer for sending information to each of a plurality of applicants for a job; 
using the computer to accept information from people making recommendations about whether to hire the applicants; 
sending information to the applicants indicating whether or not they have been selected for the job, including an accepted applicant for the job, and multiple other applicants who were not accepted for the job; and 
after a job has been accepted, using the computer for tracking multiple applicants including at least the accepted applicant for the job, and for tracking multiple of the other applicants who were not accepted for the job.
This limitation recites an abstract idea because it encompasses commercial or legal interactions (i.e. marketing or sales activities or behaviors; or business relations).  This limitation encompasses commercial or legal interactions because notifying applicants of acceptance or rejection is a part of the recruiting or hiring process.  That is, communicating with applicants is a part of business relations because the communication establishes the business relationship (i.e. a hiring offer or rejection) and communicating with applicants is a part of marketing or sales activities or behaviors because the hiring entity is marketing their open position.  Thus communicating with applicants as claimed falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas.  Claim 1 recites an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
The additional elements of claim 1 do not integrate the abstract idea into a practical application.  Claim 1 recites the additional elements (emphasized):
…using a computer for sending information to each of a plurality of applicants for a job; 
using the computer to accept information from people making recommendations about whether to hire the applicants; 
sending information to the applicants indicating whether or not they have been selected for the job, including an accepted applicant for the job, and multiple other applicants who were not accepted for the job; and 
after a job has been accepted, using the computer for tracking multiple applicants including at least the accepted applicant for the job, and for tracking multiple of the other applicants who were not accepted for the job.
These additional elements, when considered individually or in combination, do not integrate the abstract idea into a practical application.  The additional elements of sending and accepting information, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of sending, and receiving, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  That is, the step of sending information encompasses transmitting data and the step of accepting information encompasses receiving data.  
The additional elements of tracking applicants as claimed, when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional 1.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because the additional elements are only mere instructions to apply the exception using generic computer components and insignificant extra-solution activity.  Claim 1 is directed to an abstract idea.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The claims do not amount to significantly more than the abstract.  Tracking applicants as claimed is not significantly more than the abstract idea because the step is only mere data gathering (e.g. gathering information from hiring and recruiting social networks), see MPEP 2106.05(g).  Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of claim 1 are no more than mere instructions to apply the exception using generic computer components and insignificant extra-solution activity.  Mere instructions to apply an exception and insignificant extra-solution activity cannot provide an inventive concept.  Claim 1 is not patent eligible.

Dependent Claims
The additional elements of claims 2 and 3 do not integrate the abstract idea into a practical application because the additional elements encompass receiving and storing information about applicants, which is only a generic computer function, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).
The additional elements of claim 4 do not integrate the abstract idea into a practical application because the addition elements encompass sending and receiving data, which are only generic computer functions, see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application). 
The additional elements of claim 5 do not integrate the abstract idea into a practical application because the additional elements encompass mere data gathering, see MPEP 2106.05(g).  The additional elements of tracking applicants as claimed encompasses mere data gathering because the scope of this limitation encompasses gathering data from internet sources (e.g. hiring and recruiting social networks).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0095077, herein referred to as "Ruffolo", in view of Zoia et al, US Pub. No. 2017/0147984, herein referred to as "Zoia".
Regarding claim 1, Ruffolo teaches:
using a computer for sending information to each of a plurality of applicants for a job (user interface includes information describing the company, job openings, ¶[0053]; see also ¶[0072] discussing viewing listings of job openings; and ¶[0097] discussing computer system); 
using the computer to accept information from people making recommendations about whether to hire the applicants (captures information about references provided by applicant and contacts references, ¶¶[0041], [0061]); 
sending information to the applicants indicating whether or not they have been selected for the job, including an accepted applicant for the job (extends offer of employment, ¶[0064] and Fig. 6A), 
and multiple other applicants who were not accepted for the job (informs applicant of rejection, ¶[0063] and Fig. 6A); 
and after a job has been accepted, using the computer for tracking multiple applicants including at least the accepted applicant for the job (adds accepted applicants to labor scheduling, ¶[0069]), 
However Ruffolo does not explicitly teach but Zoia does teach:
and for tracking multiple of the other applicants who were not accepted (creates and updates candidate profile after the candidate is rejected, ¶[0045] and Fig. 3).    
Further, it would have been obvious at the time of filing to combine the hiring method of Ruffolo with the job matching based on jobs the candidate has been rejected for, as taught by Zoia, because Zoia teaches the method is an improvement over conventional hiring processes, ¶¶[0006]-[0007] and Abstract; see also MPEP 2143.I.G.
Regarding claim 2, the combination of Ruffolo and Zoia teaches all the limitations of claim 1 and Ruffolo further teaches:
wherein the tracking comprises tracking the accepted applicants job performance (captures check-in and checkout times of employees, ¶¶0038], [0051], [0053]).
Regarding claim 4, the combination of Ruffolo and Zoia teaches all the limitations of claim 2 and Ruffolo further teaches:
wherein the tracking comprises sending communications to the other applicants (informs applicant of rejection, ¶[0063] and Fig. 6A);
However Ruffolo does not teach but Zoia does teach:
and tracking the other applicants response (receives indication that the link in the rejection notification may be selected, ¶[0047] and Fig. 4).  
Further, it would have been obvious at the time of filing to combine the hiring method of Ruffolo with the job matching based on jobs the candidate has been rejected for, as taught by Zoia, because Zoia explicitly teaches the method is an improvement over conventional hiring processes, ¶¶[0006]-[0007] and Abstract; see also MPEP 2143.I.G.
Regarding claim 5, the combination of Ruffolo and Zoia teaches all the limitations of claim 2 and Zoia further teaches:
wherein the tracking of other applicants comprises monitoring online social networks to determine information about the other applicants (receives indication that the link in the rejection notification may be selected, ¶[0047] and Fig. 4.  Please note, the rejection notification is an email, ¶[0033].  Thus Zoia teaches monitoring social networks because an email system is a social network).  
Further, it would have been obvious at the time of filing to combine hiring method of Ruffolo with the job matching based on jobs the candidate has been rejected for, as taught by Zoia, because .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruffolo and Zoia further in view of Kotis, US Pub. No. 2012/0005113, herein referred to as "Kotis".
Regarding claim 3, the combination of Ruffolo and Zoia teaches all the limitations of claim 2 and Ruffolo further teaches:
wherein the job performance includes number of hours worked (captures check-in and checkout times of employees to determine amount of work time, ¶¶0038], [0051], [0053]). 
However the combination of Ruffolo and Zoia does not teach but Kotis does teach:
activities (stores information on employees including completion of tasks, ¶¶[0148], [0150]), 
type of work (stores employees' job positions, ¶¶[0087], [0134], and job type, ¶[0131])
colleague interaction (stores information on employees including recommendation of the employees to others and ability to work with others, ¶¶[0148], [0150]),
Further, it would have been obvious at the time of filing to combine the hiring and matching of Ruffolo and Zoia with the tracking work performance as taught by Kotis because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Ruffolo teaches storing employee information like work history, working skills, preferred hours, ¶[0048].  One of ordinary skill would have recognized these records could be improved by storing further information about the employees' work performance, e.g. as taught by Kotis.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Additional and alternatively, Examiner notes the additional elements of tracking applicants as claimed encompass generic computer functions of sending and receiving data (i.e. sending and receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  Tracking accepted applicants and applicants who were not selected encompasses generic computer functions of sending and receiving data because the scope of this limitation encompasses sending and receiving further communications, (e.g. inviting the candidates to apply later when new positions are available).